DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the amendment and argument filed by applicant on February 25, 2021 in response to the Office Action mailed on December 23, 2020.

Priority
This application is a continuation of US application serial number 13/706511 filed on December 06, 2012.

Status of the Claims
Claims 1-5, 7-17 and 19-20 are pending.
Claims 1, 7 and 17 are currently amended. 
Claims 6 and 18 are cancelled. 

Allowance
 Claims 1-5, 7-17 and 19-20 are allowed. Applicant’s amendment and argument filed on February 25, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art Robertson et al. (US 7,962,299) discloses a feature for generating a signal indicative of the electrical power passing through an electrical power line at the location of the measurement device, and at least one data controller adapted to receive the signal from the measurement device and to convert the signal into a data transmission stream conveying at least one power consumption statistic. Robertson does not disclose the feature of wirelessly transmitting an authorization code to the lamp, wherein the authorization code contains instructions that cause the lamp to change from a first operating condition to a second operating condition that is different from the first operating condition, wirelessly receiving a signal containing data that defines a usage parameter for the lamp through a wireless network, wherein the data that defines the usage parameter is generated by a processor of the lamp.
Jayaram (US 2008/0189193) teaches the feature of tracks lamp usage to generate a lamp order form for order of a replacement lamp when lamp usage is a predetermined usage. The lamp order form is automatically generated and displayed to include lamp usage and projector 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687